                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       CHINESE HOSPITAL ASSOCIATION,                     Case No. 18-cv-05403-JSC
                                                        Plaintiff,
                                   9
                                                                                             ORDER RE: DEFENDANT’S MOTION
                                                  v.                                         FOR PARTIAL SUMMARY
                                  10
                                                                                             JUDGMENT ON CONSEQUENTIAL
                                  11       JACOBS ENGINEERING GROUP, INC.,                   DAMAGES
                                                        Defendant.                           Re: Dkt. No. 48
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Chinese Hospital Association alleges that Defendant Jacobs Engineering Group,

                                  15   Inc. breached its written agreement with Plaintiff for architectural services. Defendant’s motion

                                  16   for partial summary judgment on Plaintiff’s right to recover consequential damages is now

                                  17   pending before the Court.1 (Dkt. No. 48.2) Having considered the parties’ briefs and having had

                                  18   the benefit of oral argument on November 14, 2019, the Court GRANTS IN PART and DENIES

                                  19   IN PART Defendant’s motion for summary judgment. The express language of the parties’

                                  20   contract bars Plaintiff’s claim for lost profits, increased operational costs, and construction delay

                                  21   damages.

                                  22                                      FACTUAL BACKGROUND

                                  23          In Spring 2007, Chinese Hospital, a nonprofit healthcare services corporation, contracted

                                  24   with Carter & Burgess, Inc., an architecture firm, to design a new hospital. (Dkt. No. 29 at 23,

                                  25   McFarlin Decl. at ¶ 3; Dkt. No. 29 at 57.) At some point thereafter, Carter & Burgess was

                                  26
                                       1
                                  27     All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 10, 16.)
                                  28
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                   1   acquired by Jacobs Engineering Group, Inc. (“Jacobs”) and under a novation agreement between

                                   2   Chinese Hospital, Carter & Burgess, and Jacobs, Jacobs took over Carter & Burgess’ rights and

                                   3   responsibilities under the Design Contract. (Dkt. No. 29 at 23, McFarlin Decl. at ¶ 4.) In the Fall

                                   4   of 2013, Plaintiff “became aware of serious defects in the construction documents” and terminated

                                   5   the parties’ contract as of November 7, 2013. (Complaint at ¶ 11.) Plaintiff thereafter hired

                                   6   another architectural firm to complete the project. (Id. at ¶ 13.)

                                   7                                    PROCEDURAL BACKGROUND

                                   8          Five years later, Plaintiff filed a certificate of merit in the Superior Court of the County of

                                   9   San Francisco pursuant to California Code of Civil Procedure § 411.35(b)(1). (Dkt. No. 1-5.) The

                                  10   next day, it filed this action in that same court pleading a single cause of action for breach of

                                  11   contract against Defendant. (Dkt. No. 1-3.) Defendant thereafter removed the action based on

                                  12   diversity jurisdiction and four days later filed a motion to dismiss for failure to state a claim. (Id.)
Northern District of California
 United States District Court




                                  13   The Court granted the motion to dismiss to the extent Plaintiff’s breach of contract claim rests on

                                  14   Defendant’s ordinary obligation to perform work consistent with the standard of care imposed on

                                  15   an architect, but denied the motion to the extent Plaintiff’s claim is based on a different breach of

                                  16   the contract. (Dkt. No. 20.)

                                  17          Defendant thereafter moved for summary judgment on the affirmative defense of waiver,

                                  18   but the Court denied the motion on the grounds that Defendant had not met its burden of proving

                                  19   as a matter of law that Plaintiff waived its right to recover damages by terminating the parties’

                                  20   contract “for convenience.” (Dkt. No. 41.) Defendant requested the opportunity to separately

                                  21   move for summary judgment on its claim that under the contract Plaintiff is limited to general

                                  22   damages and cannot recover consequential damages. Plaintiff has since filed a statement of

                                  23   damages sought and the parties have submitted briefing on the consequential damages issue. (Dkt.

                                  24   Nos. 45, 48, 53, 54.)

                                  25                                              DISCUSSION

                                  26          Defendant moves for summary judgment on the issue of consequential damages. In

                                  27   particular, Defendant contends that certain of the damages sought by Plaintiff are barred by the

                                  28   consequential damages waiver in the Design Contract.
                                                                                          2
                                   1   A.      Damages for Breach of Contract

                                   2           “Contract damages seek to approximate the agreed-upon performance.” Applied Equip.

                                   3   Corp. v. Litton Saudi Arabia Ltd., 7 Cal. 4th 503, 515 (1994); see also Cal. Civ. Code, § 3300

                                   4   (“[f]or the breach of an obligation arising from contract, the measure of damages ... is the amount

                                   5   which will compensate the party aggrieved for all the detriment proximately caused thereby, or

                                   6   which, in the ordinary course of things, would be likely to result therefrom.”). The injured party’s

                                   7   damages cannot, however, exceed that which it would have received if the contract had been fully

                                   8   performed on both sides. Cal. Civ. Code, § 3358.

                                   9           “Contractual damages are of two types—general damages (sometimes called direct

                                  10   damages) and special damages (sometimes called consequential damages).” Lewis Jorge Constr.

                                  11   Mgmt., Inc. v. Pomona Unified Sch. Dist., 34 Cal. 4th 960, 968 (2004). General damages are

                                  12   “those that flow directly and necessarily from a breach of contract, or that are a natural result of a
Northern District of California
 United States District Court




                                  13   breach.” Id. Because general damages are “a natural and necessary consequence” of a breach,

                                  14   they “are often said to be within the contemplation of the parties, meaning that because their

                                  15   occurrence is sufficiently predictable the parties at the time of contracting are ‘deemed’ to have

                                  16   contemplated them.” Id. In contrast, consequential damages “are those losses that do not arise

                                  17   directly and inevitably from any similar breach of any similar agreement. Instead, they are

                                  18   secondary or derivative losses arising from circumstances that are particular to the contract or to

                                  19   the parties.” Id.

                                  20   B.      Plaintiff’s Damages

                                  21           1.   The Design Contract

                                  22           As relevant to the current motion, the Design Contract includes the following damages

                                  23   provision:

                                  24

                                  25

                                  26

                                  27

                                  28   (Dkt. No. 48-2 at 18.)
                                                                                          3
                                   1           2. Plaintiff’s Recoverable Damages

                                   2           “Generally, provisions limiting liability in construction contracts are enforceable under

                                   3   California law so long as the parties negotiated and expressly agreed to the limitations.” Civic

                                   4   Ctr. Drive Apartments Ltd. P’ship v. Sw. Bell Video Servs., 295 F. Supp. 2d 1091, 1105–06 (N.D.

                                   5   Cal. 2003) (citing Cal. Civ. Code § 2782.5). Defendant insists that in light of the above

                                   6   contractual language, three of the categories of damages Plaintiff seeks are not recoverable: (1)

                                   7   increased operational costs/lost revenue, (2) delayed project completion costs, and (3) construction

                                   8   costs except rework costs. The Court addresses each in turn.

                                   9           a) Increased Operational Costs/Lost Revenue

                                  10           Defendant contends the following are non-recoverable consequential/lost profit damages:

                                  11   “having to pay additional personnel to operate pharmacy facilities and to wash and sterilize carts,”

                                  12   “paying more for garbage collection” because there is no “trash compactor at the loading dock,”
Northern District of California
 United States District Court




                                  13   and “not being able to operate a skilled nursing facility.” (Dkt. No. 48 at 18:6-9.) Defendant’s

                                  14   argument is twofold: (1) that operational costs and lost revenues are consequential damages and

                                  15   therefore not recoverable under the waiver; and (2) even if lost profits are not consequential

                                  16   damages, the express language of the parties’ agreement bars recovery for “lost profits” and “lost

                                  17   opportunity.”

                                  18                   1. Lost profits are not recoverable

                                  19           Plaintiff’s request for lost profit damages associated with Plaintiff not being able to operate

                                  20   a skilled nursing facility is barred by the Design Contract’s unambiguous language: “neither party

                                  21   shall be liable to the other for damages in the nature of lost profits . . . .” Plaintiff’s argument that

                                  22   the “Consequential Damages” header to this clause limits the waiver to “lost profit” consequential

                                  23   damages but does not waive “lost profit” direct damages would render the reference to “lost

                                  24   profit” and “lost opportunity” meaningless as all the contract would have needed to say is no

                                  25   consequential damages. But it did not. Instead, it specifically identified damages “in the nature of

                                  26   lost profits” as not recoverable. See Zalkind v. Ceradyne, Inc., 194 Cal. App. 4th 1010, 1027

                                  27   (2011) (“the meaning of a contract must be derived from reading the whole of the contract, with

                                  28   individual provisions interpreted together, in order to give effect to all provisions and to avoid
                                                                                           4
                                   1   rendering some meaningless.”); see also AIU Ins. Co. v. Superior Court, 51 Cal. 3d 807, 827-28

                                   2   (1990) (declining to interpret a contract provision in a manner that causes another limitation “to be

                                   3   rendered meaningless”). Plaintiff cites no case that suggests the Court can ignore this

                                   4   unambiguous language based on nothing more than the title of the paragraph. Further, even if the

                                   5   plain language of the Design Contract was ignored, Plaintiff’s reliance on Lewis Jorge to support

                                   6   its assertion that its claimed lost profits are direct damages is unpersuasive. The profits sought

                                   7   here are not “profits unearned on the very contract that was breached.” Lewis Jorge, 34 Cal. 4th at

                                   8   971. Accordingly, the Court concludes that Defendant has met its burden of proving that

                                   9   Plaintiff’s claim for lost profits is barred as a matter of law under Section 1.3.6 of the Design

                                  10   Contract.

                                  11                  2. Increased operational costs are not recoverable

                                  12          Plaintiff also insists that the additional pharmacy-related costs are recoverable because
Northern District of California
 United States District Court




                                  13   under Section 1.2.3.6 of the Design Contract Defendant was required to design the Hospital’s

                                  14   pharmacy in a configuration that could be licensed. It argues that because Defendant did not do

                                  15   so, it has to operate two pharmacies at increased cost. Plaintiff similarly insists that under Section

                                  16   1.2.3.6 and Exhibit E of the Design Contract, Defendant was required to review laws, codes, and

                                  17   regulations and that “Jacobs failed to provide a layout for the Hospital’s central sterile services

                                  18   department in a way that was code-compliant.” (Dkt. No. 53 at 15:16-19.) According to Plaintiff,

                                  19   because Defendant did not do so, it has incurred additional operational costs as Hospital personnel

                                  20   are now forced to wash carts by hand. Finally, Plaintiff contends that under Section 1.1.2.1. of the

                                  21   Design Contract Defendant was required to develop quality and efficient architectural and

                                  22   engineering systems for implementation and Defendant’s layout of the loading dock was not

                                  23   efficient such that the loading dock cannot maintain a trash compactor.

                                  24          These damages are not recoverable under the Design Contract for two reasons. First,

                                  25   drawing all reasonable inferences in Plaintiff’s favor, they are unrecoverable “consequential

                                  26   damages of any description” as a matter of law. Special, or consequential damages, are those that

                                  27   “are secondary or derivative losses arising from circumstances that are particular to the contract or

                                  28   to the parties.” Lewis Jorge, 34 Cal. 4th at 968. As the California Supreme Court has explained:
                                                                                          5
                                   1   “General damages for breach of a contract are based on the value of the performance itself, not the

                                   2   value of some consequence that performance would produce.” Id. at 971 (internal citation and

                                   3   quotation marks omitted). The damages sought here are consequential as they are based on the

                                   4   value of some consequence that performance would produce; namely, a licensed central sterile

                                   5   services department that would not require washing carts by hand, a licensed in-patient pharmacy,

                                   6   and efficiencies from a trash compactor that fits in the loading dock.

                                   7            Atlantic City Associates, LLC v. Carter & Burgess Consultants, Inc., 453 Fed. Appx. 174

                                   8   (3d Cir. 2011), is instructive. There a developer hired the defendant consultants to oversee

                                   9   construction of a development in Atlantic City, New Jersey. Id. at 176. The developer sued the

                                  10   consultants for breach of contract and professional negligence and a jury awarded damages. Id. at

                                  11   177. The contract at issue excluded any recovery for consequential damages. Id. On appeal, the

                                  12   Third Circuit held that damages for lost rental income, additional payments to contractors due to
Northern District of California
 United States District Court




                                  13   delay, and additional administrative costs were non-recoverable consequential damages, while the

                                  14   additional construction costs to fix the consultants’ errors were recoverable direct costs. Id. at

                                  15   178-79. Citing to the Second Restatement of Contracts, the court explained that “the difference

                                  16   between direct and consequential damages depends on whether the damages represent (1) a loss in

                                  17   value of the other party’s performance, in which case the damages are direct, or (2) or collateral

                                  18   losses following the breach, in which case the damages are consequential.” Id. at 180. The same

                                  19   reasoning applies here. Direct damages are the value of Jacobs’ performance, namely, the cost of

                                  20   getting a code-compliant hospital design, whereas consequential damages are the damages sought

                                  21   above.

                                  22            Plaintiff’s argument that Defendant “as a designer experienced in the medical facility

                                  23   industry, would have reason to know that the type of damages would flow from inefficient and un-

                                  24   licensable designs” (Dkt. No. 53 at 17), confuses the definition of special/consequential damages

                                  25   with direct damages. Special/consequential damages are those that the defendant “knew or

                                  26   reasonably should have known of the special circumstances leading to the harm.” Judicial Council

                                  27   of California Civil Jury Instructions, CACI No. 351 (2019 Ed.); see also Lewis Jorge, 34 Cal. 4th

                                  28   at 969 (“Special damages are recoverable if the special or particular circumstances from which
                                                                                         6
                                   1   they arise were actually communicated to or known by the breaching party (a subjective test) or

                                   2   were matters of which the breaching party should have been aware at the time of contracting (an

                                   3   objective test)”). The damages sought may well qualify as special/consequential damages, but

                                   4   Plaintiff waived its right to recover such damages.

                                   5          b. Delayed Project Completion Damages

                                   6          Plaintiff also seeks damages due to construction being completed later than anticipated

                                   7   because of Defendant’s alleged breach. Defendant contends that the consequential damages waiver

                                   8   bars recovery of these damages as well. In general, delay damages are viewed as consequential

                                   9   damages under California law. See Glob. Modular, Inc. v. Kadena Pac., Inc., 15 Cal. App. 5th

                                  10   127, 145 (Cal. Ct. App. 2017), review denied (Dec. 13, 2017) (“delay constitutes a consequential

                                  11   loss”); Lambert v. Superior Court, 228 Cal.App.3d 383, 389 (1991) (stating that the mechanic’s

                                  12   lien statute “does not permit a lien for delay damages,” because “[t]he function of the mechanic’s
Northern District of California
 United States District Court




                                  13   lien is to secure reimbursement for services and materials actually contributed to a construction

                                  14   site, not to facilitate recovery of consequential damages”); see also Mycogen Corp. v. Monsanto

                                  15   Co., 28 Cal.4th 888, 906 (2002) (describing “delay damages” as “damages for delay in the

                                  16   commencement of the defendant’s performance”).

                                  17          In Pacific Coast Engineering Co. v. St. Paul & Marine Ins. Co., 9 Cal. App. 3d 270

                                  18   (1970), for example, the plaintiff contracted to construct a steel barge. An explosion damaged the

                                  19   barge when it was almost complete. The plaintiff’s insurers covered the physical damage from the

                                  20   explosion, including the damage to the barge. The policy, however, did not cover “consequential

                                  21   loss or remote loss.” The insurers accordingly refused to pay for the damage the plaintiff incurred

                                  22   as a result in the delay in the delivery of the barge to its customer; namely, additional loan interest

                                  23   paid by plaintiff as a result of the customer not making final payment until the barge was finally

                                  24   delivered, and amounts paid by plaintiff to its barge customer as damages for delay in delivering

                                  25   the barge. Id. at 273. The trial court held that such damages were noncovered consequential

                                  26   damages and the appellate court affirmed. Id. at 273-74. Plaintiff seeks to recover the additional

                                  27   monies it paid as a result of the delay caused by the faulty architectural plans just as the barge

                                  28   contractor sought recovery of additional monies it paid as a result of the delay in the delivery of
                                                                                          7
                                   1   the barge. Just as the latter damages were consequential, so too are the delay damages sought by

                                   2   Plaintiff.

                                   3           Plaintiff’s opposition does not address this legal argument. At oral argument, Plaintiff

                                   4   insisted that the cases Defendant relied upon all address whether a party’s own delay damages

                                   5   were recoverable and not whether the delay damages owed to a third party were recoverable.

                                   6   However, Plaintiff was unable to cite to a case which draws this distinction; this omission is likely

                                   7   because it is illogical to find that delay damages to a party are consequential damages, but delay

                                   8   damages owed to a third-party are direct damages. In any event, in Pacific Coast Engineering, the

                                   9   delay damages in form of increased interest paid to a lender were paid to a third party and the

                                  10   courts nonetheless held that such damages were consequential.

                                  11           “[C]onsequential damages are available for those delays that may fairly and reasonably be

                                  12   supposed to have been in the contemplation of the parties to the contract at the time it was made,
Northern District of California
 United States District Court




                                  13   as the probable result of the breach.” Atlantic City, 453 F. App’x at 179 (noting that New Jersey

                                  14   has adopted the Hadley v. Baxendale rule) (internal quotation marks and citation omitted).3 Thus,

                                  15   while Plaintiff’s delayed construction costs might be recoverable as consequential damages, they

                                  16   are barred here by the parties’ consequential damages waiver.

                                  17           c. Non-Rework Construction Costs

                                  18           Defendant concedes that any costs Plaintiff may have paid to the general contractor to

                                  19   demolish and replace construction performed by Defendant’s allegedly defective design constitute

                                  20   direct damages. Defendant insists, however, that any other construction costs such as those

                                  21   associated with “the allegedly more stringent and code-compliant requirements of the Revised

                                  22   Design” are not recoverable. (Dkt. No. 48 at 19:26-27.) This issue is not related to the damages

                                  23   waiver; instead, Defendant argues that construction that would have been performed regardless of

                                  24   the alleged breach is not a damage at all. While this argument has some force, as discussed at oral

                                  25   argument the Court does not have before it any particular construction demand and thus cannot

                                  26

                                  27
                                       3
                                         “The Hadley rule has long been applied by California courts, which view it as having been
                                       incorporated into California Civil Code section 3300’s definition of the damages available for
                                  28   breach of a contract.” Lewis Jorge, 34 Cal.4th at 969 (internal citation and quotation marks
                                       omitted).
                                                                                         8
                                   1   rule. Such issue shall be raised more particularly on a motion in limine. Accordingly, Defendant’s

                                   2   motion for summary judgment on the question of whether Plaintiff is entitled to damages for

                                   3   additional construction costs is denied without prejudice.

                                   4                                            CONCLUSION

                                   5          For the reasons stated above, Defendant’s motion for summary judgment is granted in part

                                   6   and denied in part. (Dkt. No. 48.) The motion is granted as to Plaintiff’s claim for damages for

                                   7   lost profits, increased operational costs, and delay damages. The motion is otherwise denied.

                                   8
                                   9          IT IS SO ORDERED.

                                  10   Dated: November 15, 2019

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                    JACQUELINE SCOTT CORLEY
                                  13                                                                United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        9
